                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


DERRICK WILSON,

                       Plaintiff,

       v.                                                      Case No. 18-C-1027

WHYKETHA PETTIS,
JOHN L. MILLER,
JEROME IRELAND,
RONALD LOLLIS,
DAVID TYRA,
DANIEL SIVILOTTI, and
CO MEYER,

                       Defendants.


                                    DECISION AND ORDER


       Plaintiff Derrick Wilson, who is currently serving a state prison sentence at Wisconsin

Secure Program Facility, filed this action pursuant to 42 U.S.C. § 1983, alleging that his civil rights

were violated. In particular, Wilson asserts that defendants Whyketha Pettis, John L. Miller, Jerome

Ireland, Ronald Lollis, David Tyra, and Daniel Sivilotti used excessive force against him. He also

alleges that defendant Meyer performed a strip search in a manner that violated the Constitution.

On February 21, 2019, Defendants Pettis, Miller, Sivilotti, Lollis, Ireland, and Tyra moved for

partial summary judgment to dismiss Wilson’s excessive force claims. For the following reasons,

the motion will be granted.

                                         BACKGROUND

       At all times relevant, Wilson was housed at Milwaukee Secure Detention Facility. Defs.’

Proposed Findings of Fact ¶ 1, Dkt. No. 24. On January 4, 2015, during an evening count of
inmates, Wilson called Lt. Pettis a “bitch.” In response to being told that he would be transferred

to the segregation unit, Wilson locked himself in his cell and told staff to “bring the team,” or

assemble a cell-extraction team to forcibly remove him from his cell. Lt. Pettis assembled a cell-

extraction team consisting of Miller, Lollis, Ireland, and Tyra. She also contacted medical staff to

determine whether Wilson had any contraindication to incapacitating agents. Medical staff advised

that Wilson had asthma and thus a contraindication to pepper spray. Pettis then contacted the

security director, who approved the use of a taser, if necessary.

       Although Wilson allowed staff to place him in wrist and ankle restraints when the cell

extraction team arrived at his cell, he continued to be disruptive. Other inmates on the unit fed off

of his verbal resistance. As the officers escorted Wilson through a dayroom towards the segregation

unit, Wilson continued to engage in disruptive behavior. Wilson also called Lollis a “bitch.” When

Lollis instructed Wilson to be quiet, Wilson began yelling aggressively while other officers walked

him toward Lollis. Lollis and Ireland then directed Wilson against the nearest wall. Within seconds

of securing Wilson to the wall, several inmates began yelling at the officers. The officers then

escorted Wilson out of the dayroom into a hallway and re-secured him to another wall. Lollis

secured Wilson’s head in a compliance hold, and the officers walked Wilson backward, with Miller

and Ireland holding his arms, to a cell in the segregation unit. Meyer conducted a staff-assisted strip

search, and the officers placed Wilson in his cell.

       Wilson claims that the video of the incident is inconclusive as to whether he was tensing up

his body or trying to pull away from the escort hold, but does not dispute that he was disruptive,

threatened the staff, and yelled obscenities during the escort. He claims that the officers slammed

his face into the wall and twisted his arm behind his back. Wilson asserts that he received a swollen


                                                  2
face with knots and loss of sensation in his thumbs, wrist, and ankles due to the force used by the

defendants.

                                       LEGAL STANDARD

       Summary judgment is appropriate when the movant shows there is no genuine issue of

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). In

deciding a motion for summary judgment, the court must view the evidence and make all reasonable

inferences that favor them in the light most favorable to the non-moving party. Johnson v. Advocate

Health & Hosps. Corp., 892 F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four Seasons Hotels,

Ltd., 845 F.3d 807, 812 (7th Cir. 2017)). The party opposing the motion for summary judgment

must “submit evidentiary materials that set forth specific facts showing that there is a genuine issue

for trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “[A]

factual dispute is ‘genuine’ for summary judgment purposes only when there is ‘sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.’” Outlaw v. Newkirk, 259

F.3d 833, 837 (7th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

“[A] ‘metaphysical doubt’ regarding the existence of a genuine fact issue is not enough to stave off

summary judgment, and ‘the nonmovant fails to demonstrate a genuine issue for trial where the

record taken as a whole could not lead a rational trier of fact to find for the non-moving party.’” Id.

(quoting Logan v. Commercial Union Ins. Co., 96 F.3d 971, 978 (7th Cir. 1996)).

       “When opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

(2007). Where a video recording exists, and “[t]here are no allegations or indications that this


                                                  3
videotape was doctored or altered in any way, nor any contention that what it depicts differs from

what actually happened,” a court must view “the facts in the light depicted by the videotape.” Id.

at 378–81. Summary judgment is properly entered against a party “who fails to make a showing

to establish the existence of an element essential to the party’s case, and on which that party will

bear the burden of proof at trial.” Austin v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                            ANALYSIS

       “The Eighth Amendment’s Cruel and Unusual Punishments Clause prohibits the

‘unnecessary and wanton infliction of pain’ on prisoners.” Outlaw, 259 F.3d at 837 (quoting

Hudson v. McMillian, 503 U.S. 1, 5 (1992)). Not every “malevolent touch by a prison guard”

violates the Eighth Amendment. Hudson, 503 U.S. at 9. “The use of de minimis force, so long as

it ‘is not a sort repugnant to the conscience of mankind,’ is not of Eighth Amendment concern.”

Lewis v. Downey, 581 F.3d 467, 475 (7th Cir. 2009) (quoting Hudson, 503 U.S. at 9–10). When

the force is more than de minimis, however, the primary inquiry is “whether force was applied in

a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

See Hudson, 503 U.S. at 6. In answering this question, the court must consider the following

factors: (1) the need for the application of force; (2) the relationship between the need and the

amount of force that was used; (3) the extent of the injury inflicted; (4) the extent of the threat to

the safety of staff and inmates, as reasonably perceived by the officials responsible on the basis of

the facts known to them; and (5) any efforts made to temper the severity of a forceful response.

Whitely v. Albers, 475 U.S. 312, 321 (1986). The undisputed facts, viewed in a light most favorable

to Wilson, demonstrate that: Wilson was disruptive in his cell and demanded that a cell extraction


                                                  4
team assemble to escort him to the segregation unit; the defendants planned to use force to extract

Wilson from his cell and bring him to the segregation unit by way of a hands-on escort; Wilson

remained disruptive, aggressive, and non-compliant during the escort; and the defendants directed

him to a wall in the dayroom using a trained stabilization technique in an attempt to gain

compliance, escorted him out of the dayroom and secured him to a second wall, and escorted him

to the segregation unit.

       As an initial matter, the court finds that the defendants’ actions here constitute a de minimis

use of force. An excessive force claim “ordinarily cannot be predicated upon a de minimis use of

physical force.” DeWalt v. Carter, 224 F.3d 607, 620 (7th Cir. 2000) (citing Hudson, 503 U.S. at

9–10). “Not every push or shove, even if it may later seem unnecessary in the peace of a judge’s

chambers” violates a prisoner’s constitutional rights. Hudson, 503 U.S. at 9 (citation omitted).

While the lack of injury is not determinative of whether the force used by the officers is de minimis,

it may reflect on the amount of force used. See Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (“An

inmate who complains of a ‘push or shove’ that causes no discernible injury almost certainly fails

to state a valid excessive force claim.”). While no bright line rule as to whether the force used is

de minimis exists, the Seventh Circuit has found that a correctional officer’s act of shoving an

inmate against a door after the inmate told the officer that his actions were “unprofessional” and

bruising him were de minimis. DeWalt, 224 F.3d at 610–11.

       Like the officer in DeWalt, the officers in this case responded to Wilson’s non-compliant

behavior by pressing Wilson up to the wall as they instructed Wilson to comply with their

directives. Although the officers directed Wilson to the wall twice in order to gain compliance, their

actions were part of the same series of conduct. Wilson’s resulting injuries were also minimal: his


                                                  5
face was swollen and his thumb, wrist, and arm went numb. Compare DeWalt, 224 F.3d at 620

(finding bruising to be a minimal injury and evidence of a de minimis use of force), with Hudson,

503 U.S. at 10 (finding that the blows delivered by one officer who punched the inmate in the

mouth, eyes, chest, and stomach while another officer held the inmate and kicked and punched him

from behind were not de minimis and that the extent of his injuries, which included minor bruises

and swelling of his face, mouth, and lip as well as loosened teeth and a cracked partial dental plate

provided no basis for dismissal). The force used by the defendants was not anything more than de

minimis, and summary judgment could therefore be granted on this basis alone.

       Even if this were not so and the defendants’ conduct violated the Eighth Amendment, the

defendants are certainly entitled to summary judgment on qualified immunity grounds. The doctrine

of qualified immunity protects government officials from liability for civil damages insofar as “their

conduct does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Officials “are entitled

to qualified immunity under § 1983 unless (1) they violated a federal statutory or constitutional

right, and (2) the unlawfulness of their conduct was ‘clearly established at the time.’” District of

Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v. Howards, 566 U.S. 658, 664

(2012)). A right is “clearly established” if it has a “sufficiently clear foundation in then-existing

precedent,” meaning it is “settled law” as “dictated by ‘controlling authority’ or ‘a robust

“consensus of cases of persuasive authority.”’” Id. at 589–90 (first quoting Hunter v. Bryant, 502

U.S. 224, 228 (1991) (per curiam); then quoting Aschroft v. al–Kidd, 563 U.S. 731, 741–42 (2011)).

This demanding standard extends qualified immunity to “all but the plainly incompetent or those

who knowingly violate the law.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (quoting Mullenix v.


                                                  6
Luna, 136 S. Ct. 305, 308 (2015) (per curiam)). “Although qualified immunity is an affirmative

defense, the plaintiff has the burden of defeating it once the defendants raise it.” Archer v.

Chisholm, 870 F.3d 603, 613 (7th Cir. 2017). The defendants assert they are entitled to qualified

immunity because the law was not clearly established to place them on notice that using trained wall

stabilization techniques on a non-compliant and disruptive inmate during a hands-on escort to the

segregation unit was unconstitutional.

       Summary judgment is proper here because Wilson has not identified, and the court has not

found, a controlling case or robust collection of persuasive authority analogous to the set of facts

presented here that clearly establishes that the defendants’ conduct violated the Eighth Amendment.

Wilson asserts that the Eighth Amendment’s prohibition of the unnecessary and wanton infliction

of pain as described in Hudson v. McMillian, 503 U.S. 1 (1992), prohibited the defendants from

stabilizing him against the wall. The Supreme Court has “repeatedly stressed that courts must not

‘define clearly established law at a high level of generality, since doing so avoids the crucial

question whether the official acted reasonably in the particular circumstances that he or she faced.”

Wesby, 138 S. Ct. at 590 (quoting Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014)); see also City

& Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1774 (2015) (“An officer cannot be said to

have violated a clearly established right unless the right’s contours were sufficiently definite that

any reasonable official in his shoes would have understood that he was violating it, meaning that

existing precedent placed the statutory or constitutional question beyond debate.”). While Hudson

defines the contours of excessive force generally, it does not define Wilson’s Eighth Amendment

right with the specificity required by the Supreme Court.




                                                  7
        Wilson also cites Hill v. Shelander, 992 F.2d 714 (7th Cir. 1993), and Martin v. Board of

County Commissioners of County of Pueblo, 909 F.2d 402 (10th Cir. 1990), to suggest that the

defendants would have understood that their conduct violated his constitutional rights, but those

cases are distinguishable on their facts. See White, 137 S. Ct. at 552 (noting that “the clearly

established law must be ‘particularized’ to the facts of the case”). In Hill, for instance, after the

inmate objected to sharing his cell with another inmate, an officer grabbed the inmate’s hair, pulled

him out of his cell, slammed his head against the metal bars of the cell door, struck him twice in the

face with his fist, and kicked the inmate in the groin. 992 F.3d at 715. And Martin involved a

pretrial detainee’s deliberate indifference claim against law enforcement officers that coerced the

detainee, who was at a hospital for treatment of a broken neck, to walk, inadequately clothed, to a

van, climb in the van, ride to the jail, and sit at the jail for one hour without medical attention. 909

F.2d at 403–04. These cases are not factually similar to the instant case. The defendants in this case

utilized a stabilization technique to secure Wilson to a wall after he threatened officers; continued

to be non-compliant, disruptive, and aggressive; and ignored their directives. In sum, no clearly

established law involving sufficiently similar circumstances put the defendants on notice that their

conduct violated Wilson’s constitutional rights. Pettis, Miller, Ireland, Lollis, Tyra, and Sivilotti

are therefore entitled to qualified immunity, and Wilson’s claims against them will be dismissed.

                                           CONCLUSION

        Based on the foregoing, Pettis, Miller, Ireland, Lollis, Tyra, and Sivilotti’s motion for partial

summary judgment (Dkt. No. 21) is GRANTED. Wilson’s claims against Defendants Whyketha

Pettis, John L. Miller, Jerome Ireland, Ronald Lollis, David Tyra, and Daniel Sivilotti are dismissed.

All that remains is Wilson’s Eighth Amendment claim against Defendant Meyer arising out of the


                                                   8
strip search. The Clerk is directed to set this matter on the court’s calendar for a telephone

scheduling conference.

       SO ORDERED this 18th day of April, 2019.

                                           s/ William C. Griesbach
                                           William C. Griesbach, Chief Judge
                                           United States District Court




                                              9
